DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims appear to be a literal translation into English from a foreign document and are replete with examples of indefiniteness, and the examples below are NON-LIMITING examples only. Applicant must review and amend all claims for clarity, definiteness, and grammatical accuracy.
Claim 1 recites “a pulley device”. This renders the claim indefinite, as it is unclear how the Applicants invention would be considered to be “a pulley device”, as Applicants invention appears to lack a “pulley”. Examiner notes that a “pulley” is commonly defined as “A simple machine consisting essentially of a wheel with a grooved rim in which a pulled rope or chain can run to change the direction of the pull and thereby lift a load” or “A wheel turned by or driving a belt.” (See definition for “pulley” below), and Applicants invention does not appear to include “a pulley”, but rather, Applicants “pulley device” (i.e. element 110) is simply a wheel. The term “pulley” therefore renders the claim indefinite, as it is unclear what exactly is intended to be claimed. Appropriate correction is required.
pul·ley
  (po͝ol′ē)
n. pl. pul·leys
1. A simple machine consisting essentially of a wheel with a grooved rim in which a       pulled rope or chain can run to change the direction of the pull and thereby lift a load.
2. A wheel turned by or driving a belt.
Source: https://www.thefreedictionary.com/pulley

Claim 1 recites “wherein a surface of the side plate facing the receiving cavity defines a receiving groove along a length direction of the side plate”. This renders the claim indefinite, as the terms “the side plate facing the receiving cavity” and “the side plate” are both are unclear, since “a bottom plate and two side plates” is previously recited in the claim (i.e. which “side plate” of the “two side plates” is “the side plate facing the receiving cavity”?). Appropriate correction is required.
Claims 1 and 6 recite “the other end of the rocker”. This renders the claim indefinite, since “the other end of the rocker” lacks proper antecedent basis and is unclear (i.e. “the rocker” is a three-dimensional objected and appears to include more than 2 “ends”, and therefore “the other end of the rocker” is vague and unclear). Appropriate correction is required.
Claim 4 recites “from an end adjacent to the bottom plate to an end far away from the bottom plate”. This limitation is awkwardly worded and renders the claim indefinite, as it is unclear what the multiple recitations of “an end” are referring to (i.e. “an end” of what?).  Appropriate correction is required.
Claim 4 recites “the two side plates each comprises a first plate body and a second plate body; the receiving groove is located on the first plate body, and the guiding groove is located on the second plate body”. This renders the claim indefinite, because two “first plate bodies” and “second plate bodies” are claimed (i.e. due to the phrase “the two side plates each comprises a first plate body and a second plate body”), and it is therefore which first plate body and second plate body are being referred to by the phrase “the receiving groove is located on the first plate body, and the guiding groove is located on the second plate body”. Appropriate correction is required.
Claim 6 recites “one ends of the two rockers” and “the other ends of the two rockers”. These limitations are awkwardly worded and render the claim indefinite, as it is unclear what exactly is begin referred to by the terms “one ends of the two rockers” and “the other ends of the two rockers”. Appropriate correction is required.
Claim 9 recites “the fixing block facing the side plate is provided with a protrusion matching the receiving groove”. This renders the claim indefinite, as the phrases “the fixing block facing the side plate” and “a protrusion matching the receiving groove” are awkwardly worded and unclear (i.e. what is “the fixing block facing the side plate”? which of the “two side plates” is intended to be “the side plate”? What is being claimed by the phrase “matching the receiving groove” How does a protrusion “match” the groove?). Appropriate correction is required.
Claims 2-3, 5, 7-8, and 10-11 are rejected as depending from a rejected base claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-11 are rejected under 35 U.S.C. 102a1 as being anticipated by CN203808695.
Regarding claim 1, as best understood, CN203808695 discloses a pulley device, comprising: a pulley component (Figures 3-4, element 331) comprising a pulley; a connecting component comprising a rocker (Figures 3-4, combination of elements 310 and 390), one end of the rocker being rotatably connected to the pulley component; and a housing (Figures 3-4, element 10) comprising a bottom plate and two side plates, the two side plates being fixed to two opposed sides of the bottom plate, respectively, so that the bottom plate and the side plates jointly define a receiving cavity configured to receive the pulley component and the connecting component (See Figures 1-5), wherein a surface of the side plate facing the receiving cavity defines a receiving groove (Figures 3-4, either element 150 or element 130) along a length direction of the side plate, and the other end of the rocker is received in the receiving groove and is capable of sliding along the receiving groove.  
Regarding claim 2, as best understood, CN203808695 discloses wherein the side plate further defines a guiding groove (Figures 3-4, element 130), an extending direction of the guiding groove is not parallel to an extending direction of the receiving groove; the connecting component further comprises a positioning pin (Figures 1-4, element 375), the rocker defines a positioning hole (See Figure 1, shown but not labeled); the positioning pin extends through the positioning hole; one end of the positioning pin is received in the guiding groove so that the positioning pin is capable of sliding along the guiding groove and guiding the rocker.  
Regarding claim 7, as best understood, CN203808695 discloses further comprising an adjusting component (Figures 3-4, elements 373 and 370), wherein the adjusting component is connected to the rocker, to drive the rocker to slide along the receiving groove.  
Regarding claim 8, as best understood, CN203808695 discloses wherein the adjusting component comprises a fixing block and a push-pull rod (Figures 3-4, elements 373 and 370); the fixing block is fixedly connected to the housing; one end of the push-pull rod is slidably connected to the fixing block, and the other end of the push-pull rod is connected to the rocker to drive the rocker to slide along the receiving groove (See Figures 3-5).  
Regarding claim 9, as best understood, CN203808695 discloses wherein the fixing block and the push-pull rod are received in the receiving cavity; a surface of the fixing block facing the side plate is provided with a protrusion (Figures 1-5, element 375) matching the receiving groove.
Regarding claim 10, as best understood, CN203808695 discloses a sliding door, comprising the pulley device according to claim 1 (See Abstract).  
Regarding claim 11, as best understood, CN203808695 discloses a sliding window, comprising the pulley device according to claim 1 (See Abstract).
Claims 1-2, 7, and 10-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Horwood (US 2014/0310913)
Regarding claim 1, as best understood, Horwood discloses a pulley device, comprising: a pulley component  (Figure 3, element 105) comprising a pulley; a connecting component comprising a rocker (Figure 3, elements 317A and 317B), one end of the rocker being rotatably connected to the pulley component (Figure 3, area of element 319); and a housing (Figure 3, element 113) comprising a bottom plate and two side plates, the two side plates being fixed to two opposed sides of the bottom plate, respectively, so that the bottom plate and the side plates jointly define a receiving cavity configured to receive the pulley component and the connecting component, wherein a surface of the side plate facing the receiving cavity defines a receiving groove (Figures 1-2, element 109) along a length direction of the side plate, and the other end of the rocker is received in the receiving groove (Figure 1, element 107) and is capable of sliding along the receiving groove.  
Regarding claim 2, as best understood, Horwood discloses wherein the side plate further defines a guiding groove (Figures 4-5, considered interior “groove” of element 113), an extending direction of the guiding groove is not parallel to an extending direction of the receiving groove; the connecting component further comprises a positioning pin (Figure 3, considered “pin” of element 317A, directly below element 107’, shown but not labeled), the rocker defines a positioning hole (Figure 3, “hole” of element 317B that receives “positioning pin”, shown but not labeled); the positioning pin extends through the positioning hole; one end of the positioning pin is received in the guiding groove so that the positioning pin is capable of sliding along the guiding groove and guiding the rocker.  
Regarding claim 7, as best understood, Horwood discloses an adjusting component (Figure 3, element 305), wherein the adjusting component is connected to the rocker, to drive the rocker to slide along the receiving groove.  
Regarding claim 10, as best understood, Horwood discloses a sliding door, comprising the pulley device according to claim 1.
Regarding claim 11, as best understood, Horwood discloses a sliding window, comprising the pulley device according to claim 1.

Allowable Subject Matter
As best understood, claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634